              Case 21-11369-BFK                   Doc 1     Filed 08/04/21 Entered 08/04/21 09:34:26                               Desc Main
                                                            Document Page 1 of 24                                                                8/04/21 9:31AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA - ALEXANDRIA DIVISION

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Savi Technology, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5285 Shawnee Road, Suite 210
                                  Alexandria, VA 22312
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Alexandria City                                                 Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.savi.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
              Case 21-11369-BFK                     Doc 1        Filed 08/04/21 Entered 08/04/21 09:34:26                                     Desc Main
                                                                 Document Page 2 of 24                                                                8/04/21 9:31AM

Debtor    Savi Technology, Inc.                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5415

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
               Case 21-11369-BFK                        Doc 1        Filed 08/04/21 Entered 08/04/21 09:34:26                                 Desc Main
                                                                     Document Page 3 of 24                                                                      8/04/21 9:31AM

Debtor    Savi Technology, Inc.                                                                           Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
             Case 21-11369-BFK              Doc 1        Filed 08/04/21 Entered 08/04/21 09:34:26                      Desc Main
                                                         Document Page 4 of 24                                                       8/04/21 9:31AM

Debtor   Savi Technology, Inc.                                                          Case number (if known)
         Name

                                 $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
              Case 21-11369-BFK                  Doc 1       Filed 08/04/21 Entered 08/04/21 09:34:26                                 Desc Main
                                                             Document Page 5 of 24                                                                   8/04/21 9:31AM

Debtor    Savi Technology, Inc.                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 4, 2021
                                                  MM / DD / YYYY


                             X   /s/ Rosemary Johnston                                                    Rosemary Johnston
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Acting President and CEO




18. Signature of attorney    X   /s/ Benjamin P. Smith VSB No.                                             Date August 4, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Benjamin P. Smith VSB No. 90430
                                 Printed name

                                 Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
                                 Firm name

                                 12505 Park Potomac Avenue, Sixth Floor
                                 Potomac, MD 20854
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     301-230-5241                  Email address      bsmith@shulmanrogers.com

                                 VSB No. 90430 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
            Case 21-11369-BFK                         Doc 1           Filed 08/04/21 Entered 08/04/21 09:34:26                  Desc Main
                                                                      Document Page 6 of 24                                                     8/04/21 9:31AM




 Fill in this information to identify the case:

 Debtor name         Savi Technology, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA - ALEXANDRIA DIVISION

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 4, 2021                          X /s/ Rosemary Johnston
                                                                       Signature of individual signing on behalf of debtor

                                                                       Rosemary Johnston
                                                                       Printed name

                                                                       Acting President and CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-11369-BFK                         Doc 1       Filed 08/04/21 Entered 08/04/21 09:34:26                                         Desc Main
                                                                       Document Page 7 of 24                                                                              8/04/21 9:31AM




 Fill in this information to identify the case:
 Debtor name Savi Technology, Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA -                                                                               Check if this is an
                                                ALEXANDRIA DIVISION
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Amazon Web                                                      Services                                                                                                 $52,966.93
 Services, Inc.
 P.O. Box 84023
 Seattle, WA
 98124-8423
 BDO USA LLP                                                     Services                                                                                                 $22,260.00
 P.O. Box 642743
 Pittsburgh, PA
 15264-2743
 Benjamin Harris                                                 Accrued Vacation                                                                                         $18,718.84
 11449 Rothbury                                                  as of 7/31/21
 Square
 Fairfax, VA 22030
 Cedar Creek                                                     Services                                                                                                 $10,920.00
 Consulting LLC
 8619 Westover Drive
 Prospect, KY 40059
 City of Alexandria                                              Tax Agency                                                                                               $14,269.91
 Attn: Treasury
 Division
 P.O. Box 34901
 Alexandria, VA
 22334
 Cooley LLP                                                      Legal Services                                                                                         $323,633.11
 101 California
 Street, 5th Fl
 San Francisco, CA
 94111
 Elecsys Mfg Corp                                                Contract                                                                                               $219,952.33
 PEZA,Lot 1B, Block                                              Manufacturer
 6, Phase II
 Rosario Cavite 4106
 PHILIPPINES
 First Source                                                    Supplier                                                                                                 $63,462.24
 Electronics, LLC
 6650 Business
 Parkway
 Elkridge, MD 21075

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-11369-BFK                         Doc 1        Filed 08/04/21 Entered 08/04/21 09:34:26                                        Desc Main
                                                                        Document Page 8 of 24                                                                             8/04/21 9:31AM




 Debtor    Savi Technology, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 J. Richard Carlson                                              Accrued Vacation                                                                                         $12,910.75
 13882 Lewis Mill                                                as of 7/31/21
 Way
 Chantilly, VA 20151
 Jay D. Stamm                                                    Accrued Vacation                                                                                         $12,551.30
 980 Kirksville Road                                             as of 7/31/21
 Richmond, KY
 40475
 LB&B Associates                                                 Facilities                                                                                               $14,222.62
 9891 Broken Land
 Parkway
 Suite 400
 Columbia, MD 21046
 Oracle America Inc.                                             Services                                                                                                 $27,244.00
 500 Oracle Parkway
 Redwood City, CA
 94065
 ORBCOMM                                                         Vendor                                                                                                   $12,440.00
 395 West Passaic
 Street, #325
 Rochelle Park, NJ
 07662
 QBURST                                                          Services                                                                                                 $15,360.00
 Technology Inc
 4414 Roundtree
 Lane
 Missouri City, TX
 77459
 Rosemary T.                                                     Accrued Vacation                                                                                         $19,384.30
 Johnston                                                        as of 7/31/21
 940 Chesapeake
 Place
 Greenville, NC
 27858
 Silicon Valley Bank                                             Credit Card                                                                                              $87,333.01
 Mastercard
 P.O. Box 660254
 Dallas, TX 75266
 T.Y. Lin                                                        Services                                                                                                 $11,080.00
 International
 345 California Street
 Suite 2300
 San Francisco, CA
 94104
 Weiner Brodsy                                                   Legal Services                                                                                           $79,517.82
 Kider PC
 1300 19th Street,
 NW, 5th Fl
 Washington, DC
 20036




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-11369-BFK                         Doc 1       Filed 08/04/21 Entered 08/04/21 09:34:26                                         Desc Main
                                                                       Document Page 9 of 24                                                                              8/04/21 9:31AM




 Debtor    Savi Technology, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Wrobel Markham                                                  Legal Services                                                                                           $96,005.70
 LLP
 360 Lexington Ave,
 Suite 1502
 New York, NY 10017
 Wyntron Inc. f/k/a                                              Master Supply          Contingent                                                                    $1,383,042.59
 DKP MFG Inc                                                     Agreement              Disputed
 PEZA, Lot 9 Block
 15 Phase III
 Rosario, Cavite 4106
 PHILIPPINES




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-11369-BFK                         Doc 1           Filed 08/04/21 Entered 08/04/21 09:34:26                  Desc Main
                                                                     Document Page 10 of 24                                                    8/04/21 9:31AM


                                                               United States Bankruptcy Court
                                                      Eastern District of Virginia - Alexandria Division
 In re      Savi Technology, Inc.                                                                           Case No.
                                                                                Debtor(s)                   Chapter      11


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR


1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
       compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
       bankruptcy case is as follows:
         For legal services, I have agreed to accept and received a retainer of                         $               100,000.00
         The undersigned shall bill against the retainer at an hourly rate of                           $                       0.00
         [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved fees
         and expenses exceeding the amount of the retainer.

2.         $    1,738.00         of the filing fee has been paid.

3.         The source of the compensation paid to me was:

                  Debtor                  Other (specify)

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify)

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.


6.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. Other provisions as needed:



7.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:
               Representation of the debtor(s) in any actions to deny or revoke discharge, non-dischargeability actions, judicial
               lien avoidances, relief from stay actions or any other adversary proceeding.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 21-11369-BFK                         Doc 1           Filed 08/04/21 Entered 08/04/21 09:34:26               Desc Main
                                                                     Document Page 11 of 24                                                 8/04/21 9:31AM


                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 4, 2021                                                             /s/ Benjamin P. Smith VSB No.
     Date                                                                       Benjamin P. Smith VSB No. 90430
                                                                                Signature of Attorney

                                                                                Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
                                                                                Name of Law Firm
                                                                                12505 Park Potomac Avenue, Sixth Floor
                                                                                Potomac, MD 20854
                                                                                301-230-5241 Fax: 301-230-2891



                                     For use in Chapter 13 Cases where Fees Requested Not in Excess of $5,488
                                                     (For all Cases Filed on or after 01/01/2021)
                        NOTICE TO DEBTOR(S), STANDING CHAPTER 13 TRUSTEE AND UNITED
                                               STATES TRUSTEE
                             PURSUANT TO LOCAL BANKRUPTCY RULE 2016-1(C) AND
                                         CLERK’S CM/ECF POLICY 9

            Notice is hereby given that pursuant to Local Bankruptcy Rule 2016-1(C), you must file an objection with the court to the fees requested
 in this disclosure of compensation opposing said fees in their entirety, or in a specific amount, no later than the last day for filing objections to
 confirmation of the chapter 13 plan.

                                                                        PROOF OF SERVICE
           The undersigned hereby certifies that on this date the foregoing Notice was served upon the debtor(s), the standing Chapter 13 trustee,
 and U. S. trustee pursuant to Local Bankruptcy Rule 2016-1(C) and the Clerk’s CM/ECF Policy 9, either electronically or in paper form (first class
 mail).

     Date
                                                                                     Signature of Attorney




[2030edva ver. 01/19]
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 21-11369-BFK                         Doc 1           Filed 08/04/21 Entered 08/04/21 09:34:26                 Desc Main
                                                                     Document Page 12 of 24                                                    8/04/21 9:31AM



                                                               United States Bankruptcy Court
                                                      Eastern District of Virginia - Alexandria Division
 In re      Savi Technology, Inc.                                                                          Case No.
                                                                                     Debtor(s)             Chapter       11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Benjamin Harris                                                     Options          13,600                          0.32%
 11449 Rothbury Square
 Fairfax, VA 22030

 Benjamin Harris                                                     Options          11,400                          0.27%
 11449 Rothbury Square
 Fairfax, VA 22030

 Benjamin Harris                                                     Options          25,000                          0.60%
 11449 Rothbury Square
 Fairfax, VA 22030

 Brian Daum                                                          Shares           102,000                         2.43%
 2353 Tumbletree Way
 Reston, VA 20191

 Charles Meyer                                                       Shares           1,125,000                       26.79%
 8730 W. Sunset Blvd.
 Suite 420
 West Hollywood, CA 90069

 Charles Meyer                                                       Promissory       10,436                          0.25%
 8730 W. Sunset Blvd.                                                Note Warrants
 Suite 420
 West Hollywood, CA 90069

 Dana Frix                                                           Promissory       2,782                           .07%
 6649 Sorrel Street                                                  Note Warrants
 Mc Lean, VA 22101

 Dana Frix Trust                                                     Shares           300,000                         7.14%
 c/o Dana Frix
 6649 Sorrel Street
 Mc Lean, VA 22101

 Dennis P. Shanahan                                                  Promissory       5,480                           0.14%
 1501 Radian Road                                                    Note Warrants
 Wilmington, NC 28405

 Dennis P. Shanahan Rev Trust                                        Shares           750,000                         17.86%
 c/o Dennis P. Shanahan Trustee
 1501 Radian Road
 Wilmington, NC 28405

 Eastward Capital Partners                                           Promissory       41,860                          1.0%
 432 Cherry Street                                                   Note Warrants
 West Newton, MA 02465

Sheet 1 of 4 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 21-11369-BFK                         Doc 1           Filed 08/04/21 Entered 08/04/21 09:34:26       Desc Main
                                                                     Document Page 13 of 24                                          8/04/21 9:31AM




 In re:    Savi Technology, Inc.                                                                 Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities    Kind of Interest
 business of holder

 Ed De Bruijn                                                        Options          5,000                 0.119%
 Jan Steenlan 38
 Oosterhout 4907 RJ
 NETHERLANDS

 J. Richard Carlson                                                  Shares           20,661                0.49%
 13882 Lewis Mill Way
 Chantilly, VA 20151

 J. Richard Carlson                                                  Options          128,300               3.1%
 13882 Lewis Mill Way
 Chantilly, VA 20151

 J. Richard Carlson                                                  Options          128,300               3.1%
 13882 Lewis Mill Way
 Chantilly, VA 20151

 J. Richard Carlson                                                  Promissory       2,240                 0.05%
 13882 Lewis Mill Way                                                Note Warrants
 Chantilly, VA 20151

 James Hayden                                                        Options          26,600                0.60%
 1870 Hunter Mill Road
 Vienna, VA 22182

 James Hayden                                                        Options          7,400                 0.60%
 1870 Hunter Mill Road
 Vienna, VA 22182

 James Hayden                                                        Options          34,000                0.60%
 1870 Hunter Mill Road
 Vienna, VA 22182

 Jay D. Stamm                                                        Options          7,500                 0.18%
 980 Kirksville Rd
 Richmond, KY 40475

 Jeannette Recio                                                     Options          3,500                 0.08%
 23305 Milltown Knoll Sq #103
 Ashburn, VA 20148

 Jennifer L. Sarles                                                  Options          3,500                 0.08%
 7800 Tayloe Dr TRLR 16
 Manassas, VA 20112

 Jordon N. Kendrick                                                  Options          5,000                 0.119%
 3921 W. Bluffs Road
 Springfield, IL 62711


List of equity security holders consists of 4 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 21-11369-BFK                         Doc 1           Filed 08/04/21 Entered 08/04/21 09:34:26       Desc Main
                                                                     Document Page 14 of 24                                          8/04/21 9:31AM




 In re:    Savi Technology, Inc.                                                                 Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities    Kind of Interest
 business of holder

 Matthew Beyea                                                       Options          5,000                 0.119%
 6629 Gordon Avenue
 Falls Church, VA 22046

 Michael Souders                                                     Shares           51,000                1.21%
 3536 Valeview Drive
 Oakton, VA 22124

 Rosemary Johnston                                                   Options          13,600                0.32%
 940 Chesapeake Place
 Greenville, NC 27858

 Rosemary Johnston                                                   Options          20,400                0.49%
 940 Chesapeake Place
 Greenville, NC 27858

 Rosemary Johnston                                                   Options          34,000                0.81%
 940 Cheapeake Place
 Greenville, NC 27858

 Savi Investors, LLC                                                 Shares           825,000               19.65%
 c/o Sean McGuinness
 3124 Little Heron Lane
 Marshall, VA 20115

 Scott Shaul                                                         Shares           68,000                1.62%
 7824 Southdown Road
 Alexandria, VA 22308

 Sean P. McGuinness                                                  Promissory       7,654                 0.18%
 P.O. Box 312                                                        Note Warrants
 Rectortown, VA 20140

 SGS Group Management SA                                             Promissory       28,202                0.67%
 1 Place des Alpes                                                   Note Warrants
 1201 Geneva
 SWITZERLAND

 William Clark                                                       Shares           136,000               3.24%
 9904 Blackmore Vale Way
 Great Falls, VA 22066




List of equity security holders consists of 4 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 21-11369-BFK                         Doc 1           Filed 08/04/21 Entered 08/04/21 09:34:26                               Desc Main
                                                                     Document Page 15 of 24                                                                   8/04/21 9:31AM




 In re:    Savi Technology, Inc.                                                                         Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Acting President and CEO of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date August 4, 2021                                                         Signature /s/ Rosemary Johnston
                                                                                            Rosemary Johnston

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 4 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 21-11369-BFK   Doc 1    Filed 08/04/21 Entered 08/04/21 09:34:26   Desc Main
                                Document Page 16 of 24


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Office of the U.S. Trustee
                        115 S. Union St., Plaza Level
                        Suite 210
                        Alexandria, VA 22314


                        Amazon Web Services, Inc.
                        P.O. Box 84023
                        Seattle, WA 98124-8423


                        American Express
                        P.O Box 1270
                        Newark, NJ 07101-1270


                        Andrews, Jason L.
                        4504 Walnut Creek Drive
                        Lexington, KY 40509


                        Army Contracting Command
                        c/o Ben Geringer
                        3055 Rodman Avenue
                        Rock Island, IL 61299-8000


                        AT&T Mobility
                        P.O. Box 6463
                        Carol Stream, IL 60197-6463


                        BDO USA LLP
                        P.O. Box 642743
                        Pittsburgh, PA 15264-2743


                        Benjamin Harris
                        11449 Rothbury Square
                        Fairfax, VA 22030


                        Beyea, Matthew
                        6629 Gordon Avenue
                        Falls Church, VA 22046


                        Boon Christiaan Geurtsweg
                        1 7335 JV Apeldoorn
                        NETHERLANDS


                        Brian Daum
                        2353 Tumbletree Way
                        Reston, VA 20191
Case 21-11369-BFK   Doc 1    Filed 08/04/21 Entered 08/04/21 09:34:26   Desc Main
                            Document Page 17 of 24



                    Brit-Poplar Run, LLC
                    c/o BECO Management, Inc.
                    5410 Edson Lane, #200
                    Rockville, MD 20852


                    Cassandra Jean Poulos
                    2055 Powells Landing
                    Woodbridge, VA 22191


                    CDW
                    P.O. Box 75723
                    Barstow, IL 61236


                    Cedar Creek Consulting LLC
                    8619 Westover Drive
                    Prospect, KY 40059


                    Charles Meyer
                    8730 W. Sunset Blvd.
                    Suite 420
                    West Hollywood, CA 90069


                    CIGNA Group Insurance
                    P.O. Box 13701
                    Philadelphia, PA 19101-3701


                    City of Alexandria
                    Attn: Treasury Division
                    P.O. Box 34901
                    Alexandria, VA 22334


                    Cooley LLP
                    101 California Street, 5th Fl
                    San Francisco, CA 94111


                    Dana Frix
                    6649 Sorrel Avenue
                    Mc Lean, VA 22101


                    Dana Frix
                    6649 Sorrel Street
                    Mc Lean, VA 22101
Case 21-11369-BFK   Doc 1    Filed 08/04/21 Entered 08/04/21 09:34:26   Desc Main
                            Document Page 18 of 24



                    Dana Frix Trust
                    c/o Dana Frix
                    6649 Sorrel Street
                    Mc Lean, VA 22101


                    Danielle Amaro
                    7911 N 16th Drive
                    Phoenix, AZ 85021


                    Dennis P. Shanahan
                    1501 Radian Road
                    Wilmington, NC 28405


                    Dennis P. Shanahan Rev Trust
                    c/o Dennis P. Shanahan Trustee
                    1501 Radian Road
                    Wilmington, NC 28405


                    Dennis Shanahan
                    1501 Radian Road
                    Wilmington, NC 28405


                    DHL Express - USA
                    1659 Collections Center Drive
                    Chicago, IL 60693


                    Douglas C. Schreffler
                    7616 Devries Drive
                    Lorton, VA 22079


                    DRS Network & Imaging Systems
                    c/o David Stolz
                    100 North Babcock Street
                    Melbourne, FL 32935


                    Eastward Capital Partners
                    432 Cherry Street
                    West Newton, MA 02465


                    Eastward Fund Management, LLC
                    c/o Ian Daigle
                    432 Cherry Street
                    West Newton, MA 02465
Case 21-11369-BFK   Doc 1    Filed 08/04/21 Entered 08/04/21 09:34:26   Desc Main
                            Document Page 19 of 24



                    Ed De Bruijn
                    Jan Steenlan 38
                    Oosterhout 4907 RJ
                    NETHERLANDS


                    Ed DeBruijn
                    Jan Steenlan 38
                    Ooosterhour, 4907 RJ
                    NETHERLANDS


                    Edward E. How
                    43859 Kittiwake Drive
                    Leesburg, VA 20176


                    Elecsys Mfg Corp
                    PEZA,Lot 1B, Block 6, Phase II
                    Rosario Cavite 4106
                    PHILIPPINES


                    Eseye Ltd
                    20 Nugent Rd. Surrey Research
                    Guildford Surrey GU2 7AF
                    UNITED KINGDOM


                    Federal Express Corporation
                    P.O. Box 7221
                    Pasadena, CA 91109-7321


                    First Source Electronics, LLC
                    6650 Business Parkway
                    Elkridge, MD 21075


                    Guardian Life Insurance Co
                    P.O. Box 14319
                    Lexington, KY 40512


                    IP Law Leaders PLLC
                    6701 Democracy Blvd, Suite 555
                    Bethesda, MD 20817


                    J. Richard Carlson
                    13882 Lewis Mill Way
                    Chantilly, VA 20151
Case 21-11369-BFK   Doc 1    Filed 08/04/21 Entered 08/04/21 09:34:26   Desc Main
                            Document Page 20 of 24



                    James Hayden
                    1870 Hunter Mill Road
                    Vienna, VA 22182


                    Jay D. Stamm
                    980 Kirksville Road
                    Richmond, KY 40475


                    Jay D. Stamm
                    980 Kirksville Rd
                    Richmond, KY 40475


                    Jeannette Recio
                    23305 Milltown Knoll Square
                    Ashburn, VA 20148


                    Jeannette Recio
                    23305 Milltown Knoll Sq #103
                    Ashburn, VA 20148


                    Jennifer L. Sarles
                    7800 Tayloe Drive TRLR 16
                    Manassas, VA 20112


                    Jennifer L. Sarles
                    7800 Tayloe Dr TRLR 16
                    Manassas, VA 20112


                    Jordan N. Kendrick
                    3921 W. Bluffs Road
                    Springfield, IL 62711


                    Jordon N. Kendrick
                    3921 W. Bluffs Road
                    Springfield, IL 62711


                    Joshua Parman
                    1048 Lemon Rue Way
                    Lexington, KY 40515


                    Kathryn E. Bonorchis
                    Lewis Brisbois Bisgaard Smith
                    100 Light Street
                    Baltimore, MD 21202
Case 21-11369-BFK   Doc 1    Filed 08/04/21 Entered 08/04/21 09:34:26   Desc Main
                            Document Page 21 of 24



                    LB&B Associates
                    9891 Broken Land Parkway
                    Suite 400
                    Columbia, MD 21046


                    Matthew Beyea
                    6629 Gordon Avenue
                    Falls Church, VA 22046


                    Matthew McBride
                    40 S. Van Dorn Street
                    Apt. D111
                    Alexandria, VA 22304


                    Metropolitan Life Insurance Co
                    P.O. Box 804466
                    Kansas City, MO 64180


                    Michael Souders
                    3536 Valeview Drive
                    Oakton, VA 22124


                    O2 Collaborative Inc.
                    d/b/a O2 Lab
                    1401 Church Street, NW, #119
                    Washington, DC 20005


                    Omar Ghorafi
                    Vijverhof 9, Hendrik Ido Ambac
                    Zuid-Holland 3341 TS
                    NETHERLANDS


                    Optumhealth Financial Services
                    2771 Momentum Place
                    Chicago, IL 60689-5327


                    Oracle America Inc.
                    500 Oracle Parkway
                    Redwood City, CA 94065


                    ORBCOMM
                    395 West Passaic Street, #325
                    Rochelle Park, NJ 07662
Case 21-11369-BFK   Doc 1    Filed 08/04/21 Entered 08/04/21 09:34:26   Desc Main
                            Document Page 22 of 24



                    Paul C. Kuhnel
                    Lewis Brisbois
                    310 First Street, Suite 405
                    Roanoke, VA 24011


                    QBURST Technology Inc
                    4414 Roundtree Lane
                    Missouri City, TX 77459


                    Ring Central Inc.
                    20 Davis Drive
                    Belmont, CA 94002


                    Ronald Souers
                    6060 Marion Pointe Court
                    Belews Creek, NC 27009


                    Rosemary Johnston
                    940 Chesapeake Place
                    Greenville, NC 27858


                    Rosemary Johnston
                    940 Cheapeake Place
                    Greenville, NC 27858


                    Rosemary T. Johnston
                    940 Chesapeake Place
                    Greenville, NC 27858


                    Safeguard Shredding
                    Attn: Accounts Receivable
                    P.O. Box 3219
                    Oakton, VA 22124-3219


                    Savi Investors, LLC
                    c/o Sean McGuinness
                    3124 Little Heron Lane
                    Marshall, VA 20115


                    Scott Shaul
                    7824 Southdown Road
                    Alexandria, VA 22308
Case 21-11369-BFK   Doc 1    Filed 08/04/21 Entered 08/04/21 09:34:26   Desc Main
                            Document Page 23 of 24



                    Sean P. McGuinness
                    3124 Little Heron Lane
                    Marshall, VA 20115


                    Sean P. McGuinness
                    P.O. Box 312
                    Rectortown, VA 20140


                    Sendum Wireless Corporation
                    4500 Beedie Street
                    Burnaby B.C. V5J 5L2
                    CANADA


                    SGS Group Management SA
                    1 Place des Alpes
                    1201 Geneva
                    SWITZERLAND


                    SGS Group Management, SA
                    1 Place des Alpes, 1201 Geneva
                    SWITZERLAND


                    SGS Management Group
                    1 Place des Alpes
                    P.O. Box 2152 Geneva 1 1211
                    SWITZERLAND


                    Silicon Valley Bank Mastercard
                    P.O. Box 660254
                    Dallas, TX 75266


                    Small Business Administration
                    Office of Disaster Assistance
                    14925 Kingsport Road
                    Fort Worth, TX 76155


                    Staples
                    P.O. Box 105638
                    Atlanta, GA 30348-5638


                    State of New Jersey-CBT
                    Attn: Revenue Processing Ctr
                    P.O. Box 666
                    Trenton, NJ 08646-0666
Case 21-11369-BFK   Doc 1    Filed 08/04/21 Entered 08/04/21 09:34:26   Desc Main
                            Document Page 24 of 24



                    T.Y. Lin International
                    345 California Street
                    Suite 2300
                    San Francisco, CA 94104


                    Tableau Software, Inc.
                    1621 N. 34th Street
                    Seattle, WA 98103


                    TEK360 Consulting
                    4821 Colbrook Court
                    Bumbay B.C. V5G 3Y3
                    CANADA


                    Verizon
                    P.O. Box 15124
                    Albany, NY 12212-5124


                    Vodafone
                    The Connection Newbury
                    Berkshire RG14 2FN
                    UNITED KINGDOM


                    Weiner Brodsy Kider PC
                    1300 19th Street, NW, 5th Fl
                    Washington, DC 20036


                    Wente Jing
                    517 Jurgensen Place
                    Hyattsville, MD 20785


                    William Clark
                    9904 Blackmore Vale Way
                    Great Falls, VA 22066


                    Wrobel Markham LLP
                    360 Lexington Ave, Suite 1502
                    New York, NY 10017


                    Wyntron Inc. f/k/a DKP MFG Inc
                    PEZA, Lot 9 Block 15 Phase III
                    Rosario, Cavite 4106
                    PHILIPPINES
